Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 1 of 13




                     Exhibit 5
      Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 2 of 13




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



DIAGEO NORTH AMERICA, INC.,                   Case No. 1:17-cv-04259-LLS

Plaintiff, Counterclaim Defendant,

       vs.

W.J. DEUTSCH & SONS LTD. d/b/a
DEUTSCH FAMILY WINE & SPIRITS, and
BARDSTOWN BARREL W SELECTIONS LLC,

       Defendants, Counterclaim Plaintiffs.




   REBUTTAL REPORT OF DR. MICHAEL RAPPEPORT REGARDING SURVEY
         EVIDENCE OF PLAINTIFF/COUNTERCLAIM DEFENDANT
       Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 3 of 13
                                                       1


                                                Background


I am informed that Diageo North America Inc. (“Diageo”) makes and markets various whiskey
products, one of which is marketed under the brand name Bulleit Bourbon. Diageo has a
registration for the Bulleit bourbon bottle design mark and trade dress, which Diageo claims
arises from the combination of seven specific design features. As I understand Diageo’s position,
they do not claim that individually any of the seven specified design features are unique and
therefore constitute a defendable trademark, but rather only that their combination creates an
overall look and feel which constitutes what Diageo claims is the defendable trade dress at issue.
That is, Diageo claims that when taken together the seven design features constitute an overall
look and feel of the trade dress of the bottle.


I am also informed that W.J. Deutsch & Sons Ltd. (“Deutsch”) makes and markets whiskey
under the brand name Redemption. I understand that Diageo has brought suit against Deutsch
alleging that the similarity of the Redemption whiskey trade dress to the Bulleit trade dress
creates a likelihood of confusion and dilution1 between the two products.


Counsel for Diageo retained Mr. Hal Poret to “design and conduct a survey to test the extent to
which, if at all, the trade dress of the Redemption bourbon bottle creates a likelihood of
confusion with respect to the Bulleit Design Mark and Trade Dress.”2


As part of their response to the Poret report, counsel for Deutsch commissioned the firm of R L
Associates, and in particular Michael Rappeport, to analyze and comment on that report. This
report constitutes that commentary.




1
  While the suit claims dilution, as far as I can tell from his report, Mr. Poret does not deal with the
dilution claim, and accordingly neither will this commentary.
2
  This quotation, as is true of all otherwise unattributed quotations, is from Mr. Poret’s report, in this case
from page 6, and is indicated by Poret and a page number.
       Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 4 of 13
                                                 2


                                    Overview of Commentary


a) My Primary Commentary - While in this section I will make a few comments relative to the
methodology and implementation of the survey, my primary commentary will be in the last
section of this report where I will discuss my disagreement with Mr. Poret about the
interpretation and thus the meaning of his results.


b) General Survey Design - The Poret survey was an online controlled test version of “the
Sequential Lineup version of the ‘Squirt’ format, which replicates a common marketplace
scenario in which consumers are exposed in sequence to both parties’ products in the
marketplace.”3 While I will discuss in the interpretation section of this commentary several
aspects of Poret’s implementation of such a design, I concur that generally speaking a controlled
Sequential lineup survey form is an appropriate form for a survey in this case.


To be specific, 200 actual and prospective purchasers of bourbon (the test group) were initially
shown an image of the Bulleit bourbon bottle, and then in random order shown and asked about
the images of three other bourbon products; Redemption (the Defendants’ brand), and two third
party products (Woodford Reserve and Knob Creek).4


In keeping with the controlled test design, a second sample (the control cell) consisting of 200
other actual and prospective purchasers of bourbon (the control group) were asked to answer a
survey “identical to that of respondents in the Test Group with the sole exception that
Redemption trade dress at issue was altered so that it did not as closely resemble the Bulleit
Design Mark and Trade Dress.”5


c) The sample – The universe from which the sample was drawn consisted of U.S. consumers
age 21 and older who answered screening questions saying that they have purchased in the past 6
months or are likely to purchase in the next six months, a bottle of bourbon whiskey at a price
point of $10 to $39.99 for a 750ml bottle. As I understand it, although prices vary from store to

3
  Poret page 9.
4
  Poret page 10.
5
  Poret page 12.
         Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 5 of 13
                                                  3


store and time to time, the Bulleit and the Redemption products each commonly sell in retail
stores for roughly $30 to $35. However, as shown in a table of data from the Poret survey (Poret
pages 29-30) only about half of the respondents (49%) said they at least sometimes paid in that
range for a bottle of bourbon.


This constitutes a potential problem with the sample; namely the inclusion of respondents who
said they never buy bourbon for $30 or more, and thus contradict Mr. Poret’s definition of actual
and prospective purchasers.6 In particular, I think that those who never paid as much as $20 for a
bottle of bourbon might well have different responses to the survey, and should not have been
included in the sample. Because many respondents said they sometimes bought bourbon in more
than one of Mr. Poret’s price ranges, it is impossible to tell from the Poret report how many
respondents said they never pay even at least $20 for a bottle of bourbon. However, the table on
pages 29-30 of Mr. Poret’s report indicates that as many as almost 1/3 of the actual respondents
may fall in this category. In reality, as I will discuss below, this could have led to a meaningful
change in Poret’s measure of the likelihood of confusion, and therefore in interpretation of the
results of the Poret survey.


d) The Questionnaire – I will discuss in the interpretation section below the problem I have with
the material actually covered in the questionnaire.


e) Likelihood of Confusion Results – The primary result is that net of noise, the survey shows a
“final net confusion level of 15%.”7


                                       Interpreting the Results


a) What is Meant by the Results - “Significant” Evidence of Likelihood of Confusion
Mr. Poret says a number of times that the evidentiary meaning of the results is that the 15%
measured level in the survey shows a “significant” degree of likelihood of confusion (e.g., pages
25, 38 and 40). However, he never elaborates in any way on his use of the word “significant”.


6
    Poret page 26.
7
    Poret page 39.
       Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 6 of 13
                                                   4


In my mind, this immediately raises what I consider a key issue in the use of surveys in
analyzing trademark infringement: Suppose the result was 14%, would that be a significant level
of confusion? How about 12% or 10%? Or suppose the result was 16%. Is that a significant
difference? And at what point (assuming a high quality survey) does the proportion of the
respondents in the sample showing a “likelihood of confusion” progress beyond significant
evidence to being conclusive?


b) My Usual View of Significance – In my experience, defining what constitutes significant
evidence from a survey result is a basic problem in trademark law to which there is no simple
statistical answer. To the contrary, it is a complex mixture of survey results and Lanham Act law
as interpreted by appropriate courts or legal commentators. Nonetheless, in my opinion there is
available information with which to decide the issue in a given case. Specifically, for a number
of years I have often written about surveys I conducted, and made comments on surveys by other
people, which assume that survey researchers’ experience combined with judicial experience of
what should be protected have set the following reasonable standards for determining if the
survey evidence supports or contradicts a likelihood of confusion. In particular:


              10% or less in a quality survey is evidence of NO likelihood of confusion;
              11 to 19% is a grey area where the evidence needs to be interpreted in terms
               of the details of the survey;
              20% or more in a quality survey is evidence of likelihood of confusion.8


Given the 15% result found in the Poret survey, it is clear that using the structure above as a
means of defining the legal meaning of likelihood of confusion, the Poret survey results lie right
in the middle of the grey area and require additional interpretation. Accepting that Mr. Poret’s
survey is of a generally acceptable quality (as I do), this means looking for additional guidance



8
  These ranges do vary for a number of reasons; notably, variations in the potential damage to consumers
of making a mistake. For instance, because mistakenly taking the wrong medicine is obviously at least
potentially more harmful to the buyer/consumer than buying the wrong candy bar, to be evidence of
infringement a likelihood of confusion survey of a medicine trademark usually has to meet a higher
standard (that is show a lower likelihood of confusion) than does a candy bar survey.
       Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 7 of 13
                                                    5


from the details of his design and implementation, and I turn now to three such places where I
disagree with Mr. Poret.


c) The Issue Asked About in the Poret Questionnaire
In most trademark cases there are two possible kinds of confusion. The first type is literal
confusion, where the consumer does not distinguish between the defendant’s product or service
and the plaintiff’s product or service. In such a situation the consumer would literally buy the
defendant’s product or service thinking he was buying the plaintiff’s actual product or service
covered by the trademark.         The second type is source confusion, where the consumer
distinguishes between the plaintiff’s and the defendant’s products, but thinks they both come
from the same source. Another way of saying this is that it is literal confusion when the
consumer thinks the plaintiff’s and defendant’s products (or services) are just two examples of
the same brand, while for source confusion the respondent/consumer recognizes that there are
two different brands at issue but thinks they both come from (are made by) the same company
(source). Clearly, of the two types, literal confusion is the stronger in the sense that it is more
likely to lead a consumer to buy the wrong product or service.9


The question posed in the Poret survey was clearly measuring source confusion which in my
opinion requires somewhat stronger evidence of likelihood of confusion.                 That is, source
confusion requires a higher proportion of respondents showing a likelihood of confusion. In
other words, if the issue is source confusion, then 15% should be seen as somewhat less strong
evidence than it would be for the same midrange value of the grey area for literal confusion.


d) The Seven Factor Definition of the Control
In essence, Poret defined the overall look and feel of the difference between the trade dress at issue
and the trade dress of his control in terms of four factors.10 However, as shown by even a cursory
examination of the verbatim answers to the question of why the two bourbons came from the



9
  Thinking two products are from the same source may not be a definitive argument for a consumer since
other factors, including but not limited to cost, may be of importance, while other factors will generally
not be important if a consumer is literally confused.
10
   Poret page 14.
Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 8 of 13
Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 9 of 13
Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 10 of 13
Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 11 of 13
Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 12 of 13
Case 1:17-cv-04259-LLS Document 235-21 Filed 12/16/20 Page 13 of 13
